The. opinion of the court was delivered by
RojWELL, J.
The third question and the answer thereto in Kezer’s deposition were improperly admitted. It was, in effect, allowing the plaintiff to introduce his own sayings in his own favor, which a party cannot do, except in certain cases, of which this is not one.
There was also error in the admission of the testimony as to the wife’s miscarriage and the expense of doctoring her consequent thereon. Such a result as her miscarriage was not such a natural and proximate consequence of the act complained of as to impose liability in this action by reason thereof. Phillips v. Dickerson, 85 Ill. 11. In cases of tort, it is necessary for the party complaining to show that the particular damages in respect of which he proceeds, are the legal and natural consequence of the wrongful act imputed to the defendant. Sedgw. Dam. (6th Ed.) 92. In Huxley v. Berg, 1 Stark. 98, which was trespass for breaking *360and entering plaintiff’s dwelling-house and for a battery, the plaintiff was allowed to give in evidence that his wife was so terrified by the conduct of the defendant that she was immediately taken sick, and soon thereafter died; but this was held to be admissible for the purpose only of showing how outrageous and violent the breaking, etc., was, and not as a substantive ground of damages. Reversed and remanded.